DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  Claim 1 discloses “a determination part which refers” which invokes interpretation under 112(f) but the Specification does not provide adequate structure that performs the function of the “a determination part which refers”.  
         Claim 3 is objected to because of the following informalities:  Claim 3 discloses “receive operations of respectively selecting the plurality of pieces of identification information read by the reading part”.  However this should be amended to “receive operations of respectively selecting one of the plurality of pieces of identification information read by the reading part” since only one image is selected. Appropriate correction is required.






Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a reading part which reads” “a determination part which refers” “a reception part which receives” “a placement part for placing” in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Pub. No. US 20040194133 to Ikeda.

       Regarding claim 1, Ikeda discloses a printer for printing on a recording medium, comprising (paragraph 71-73, 89; image reader device 102 includes print unit 401 for printing on display media 100b):
       a reading part which reads (limitation interpreted under 35 U.S.C. 112(f) as the RFID circuit) specific identification information in a non-contact manner from a non-contact tag in which the specific identification information for identifying a specific RFID reader 106b reads the RFID1 tag 1001a and reads ID1 No. information (specific identification information) wirelessly (non-contact); ID1 No. is used for identifying registered contents (specific image) of copy data), wherein the non-contact tag is provided on a display medium on which the specific image is displayed (paragraph 81; see Fig. 4 showing display media 100a including RFID tag and image content is displayed);
       a determination part which refers to a storage device in which a plurality of image data comprising a specific image data representing the specific image and correspondence information indicating a correspondence relationship between the plurality of image data and a plurality of pieces of identification information for identifying the plurality of image data respectively are stored (paragraph 37-38, 44-46, 59-60, 86, 88-89; the control unit 105 (determination part) refers to the data storage 111 to see if the ID No. of the RFID tag is already registered in the data storage 111; data storage 111 stores plurality of image contents and corresponding registered identification information (relationship) used for identifying registered contents), so as to determine, from among the plurality of image data, the specific image data associated with the specific identification information read by the reading part (paragraph 86, 89; the ID1 No. read from the tag is compared with corresponding registration identification stored in the data storage 111 to determine if the specific content is registered in the storage 111); and
        a print control part which controls printing on the recording medium based on the determined specific image data (paragraph 73, 89; when the ID1 No read from the tag is registered in the data storage 111 and the registered image content is same as the .





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20040194133 to Ikeda in view of US Patent Application Publication Pub. No. US 20040179228 to McCluskey further in view of US Patent Application Publication Pub. No. US 20070139711 to Miyata.


       Regarding claim 2, Ikeda discloses the printer according to claim 1, wherein
by referring to the storage device in which the plurality of image data respectively representing the plurality of images and the correspondence information are stored, the
 determination part determines, from among the plurality of image data, the specific image data associated with the specific identification information (paragraph 37-38, 44-46, 59-60, 86, 88-89; the control unit 105 (determination part) refers to the data storage 111 to see if the ID No. of the RFID tag is already registered in the data storage 111; data storage 111 stores plurality of image contents and corresponding registered identification information (relationship) used for identifying registered contents; paragraph 86, 89; the ID1 No. read (specific identification) from the tag is compared with corresponding registration identification stored in the data storage 111 to determine if the specific image content is registered in the storage 111).
However Ikeda does not disclose a plurality of images including the specific image are displayed on the display medium, 
the printer further comprises a reception part which receives an operation of selecting the specific identification information, 
the specific identification information of which a selecting operation has been received by the reception part.
        McCluskey discloses a plurality of images including the specific image are displayed on the display medium (paragraph 32, 43; Fig 3 shows index page printed (display medium) including plurality of image including specific image for selection), 
limitation interpreted under 35 U.S.C. 112(f) as the operation unit: buttons) an operation of selecting the specific identification information the specific identification information of which a selecting operation has been received by the reception part (paragraph 30, 32, 43; user uses the input keys 204 (reception part) to select image number (identification) for printing image associated with image number).

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ikeda as taught by McCluskey to provide input device for selecting specific image data for printing based on image identification information.
        The motivation to combine the references is to reduce the number of printing of display medium such as index sheets for image selection as long as newly acquired images are the same as previous images and provide indication of modified images in the index sheet resulting accuracy in entering of image identifier for printing (paragraph 5, 57, 58).


However Ikeda in view of McCluskey does not disclose wherein the plurality of pieces of identification information, including the specific identification information, for identifying the plurality of images respectively are stored in the non-contact tag, the reading part reads the plurality of pieces of identification information from the non-contact tag in a 
        Miyata discloses wherein the plurality of pieces of identification information, including the specific identification information, for identifying the plurality of images respectively are stored in the non-contact tag (paragraph 40, 60, 63, 66; tag number (identification information) is assigned for each image 303; the tag number information for all the images is stored in the RFID tag 302), the reading part reads the plurality of pieces of identification information from the non-contact tag in a non-contact manner (paragraph 60-63, 66; the tag number is read by reader 16 from tag 302 for all the images i=0 until number of images), and receiving selection of the specific identification information from among the plurality of pieces of identification information read by the reading part (paragraph 63, 71-73; one of the images 303 is selected for printing that correspond to one of plural tag number identification information read in step s21).

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ikeda in view of McCluskey as taught by Miyata to provide storage plurality of image identifiers in the non-contact memory tag.
        The motivation to combine the references is to provide plurality of image identification and layout information in a single memory tag so that only one tag is referred to generate the image data for printing index sheet that include image data in separate tags 303 that are used for print selections (paragraph 60, 63, 65, 71-72).





Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20040194133 to Ikeda in view of US Patent Application Publication Pub. No. US 20070139711 to Miyata.
       Regarding claim 6, Ikeda disclose the printer according to claim 1, further comprising a housing which accommodates therein a printing part (paragraph 72-73; reader device 102 houses the printer unit 401). 
However Ikeda does not disclose wherein a placement area for placing the display medium is arranged on the housing, and the reading part is arranged corresponding to the placement area.
        Miyata discloses wherein a placement area for placing the display medium is arranged on the housing, and the reading part is arranged corresponding to the placement area (paragraph 52, 71, 74; display sheet 300 is placed over the tag reader 39 arranged under sheet 300; Fig. 2 shows placement area above reader 39 provided on housing of the device 1).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ikeda in view of McCluskey as taught by Miyata to provide a placement area on the surface of the printer device for the display medium.
        The motivation to combine the references is to provide a simplified method for selecting images for printing using an index sheet that include image data stored in .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20040194133 to Ikeda in view of US Patent Application Publication Pub. No. US 20070139711 to Miyata further in view of US Patent Application Publication Pub. No. US 20060227161 to Otsuki.
       Regarding claim 7, Miyata discloses display medium (paragraph 52, 71, 74; display sheet 300). However Miyata does not disclose the printer according to claim 6, wherein a recess for positioning the medium is formed in the placement area.
       Otsuki discloses wherein a recess for positioning the medium is formed in the placement area (paragraph 162-163, 185, 201-204; Fig. 18 shows recessed portion 100’ for position medium 110 for reading information from medium 110).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ikeda in view of Miyata as taught by Otsuki to provide a recessed placement area for the medium to be read.
        The motivation to combine the references is to provide consistency in the positioning of the target medium by using the structure that restricts the position of the medium to be approximately the same every time it is provided on the placement area where the reader is provided (paragraph 201-202).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20040194133 to Ikeda in view of US Patent Application Publication Pub. No. US 20070139711 to Miyata further in view of US Patent No. 5761996 to Gauthier.
       Regarding claim 8, Ikeda in view of Miyata does not disclose the printer according to claim 6, wherein a placement part for placing the recording medium is arranged inside the housing, and
a viewing window for viewing the placement part from outside of the housing when aligning the recording medium on the placement part is further formed on the housing.
        Gauthier discloses wherein a placement part for placing the recording medium (limitation interpreted under 35 U.S.C. 112(f) as the tray) is arranged inside the housing, and a viewing window for viewing the placement part from outside of the housing when aligning the recording medium on the placement part is further formed on the housing (column 5, lines 35-41; column 6, lines 28-39; column 7, lines 1-17; print medium 130 placed on base (placement part) and user can view the medium via the window 148 from outside printer when aligning the medium for printing).

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ikeda in view of Miyata as taught by Gauthier to provide window for assisting in the medium alignment on the printer.
        The motivation to combine the references is to provide alignment of print medium before printing that will result in positional accuracy of the printed output since the print .



Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090087243 to Niiyama discloses label tag reading system (see Abstract).
US 20090316216 to Nakajima discloses paper fingerprint reading system (see Abstract).
US 20040152440 to Yoda discloses data communication (see Abstract).
US 20190294625 to Bentz discloses tag reading and media data displaying (see Abstract).
US 6249226 to Harrison discloses printer that reads tags (see Abstract).

JP 2004172837 to Iwabuchi discloses index sheet including IC memory (see Abstract).






Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

03/12/2021